DETAILED ACTION
	This action is in response to the applicant’s reply filed on April 16, 2021. Claims 1-21 are pending and address below.

Response to Amendment
	In response to the Applicant’s amendment to claim 10 and 14-20 to correct issue of antecedent basis and minor clerical errors, the rejection of claims 10 and 12-20 under 35 USC 112(b) have been withdrawn. 
	In response to the applicant’s arguments and amendments to claims 1 and 13 the rejections of claims 1, 3-6, 10, 13, and 17-20 under 35 USC 101 have been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Akkurt et al., US2005/0216196 (hereinafter Akkurt)” and “herein DiFoggio, US2017/0322191 (hereinafter DiFoggio)”, for the following reasons:
Akkurt discloses a method for estimating mud filtrate contamination, including oil-based mud (OBM) in a formation fluids. Physical properties of the formation fluids are measured by a fluid analyzer, such as a downhole NMR fluid analysis apparatus. A model is created by using the measurements to create a contamination function by fitting the empirical data and a mixing law that includes estimation of physical property values at two different contamination levels (e.g. 0% and 100%) in order to compute the contamination index of the function as a function of time.  The contamination function and mixing law can then be used to estimate the level of contamination of a sample taken at a particular time. 
Akkurt does not disclose the measurements of the physical properties are processed using the model in order to estimate a relative concentration of OBM with respect to the downhole fluid.  Specifically, the measurements of Akkurt are used to build the model but eh model itself does not process any measurements.

DiFoggio discloses a method and system for evaluating a downhole fluid using a downhole tool. The method includes measuring concentrations of components in the admixture and estimating a relative 
DiFoggio does not disclose generating gross physical properties to of the downhole fluid or estimating a relative concertation of OBM in the downhole fluid by correlating said the measurement values of the gross physical properties with the relative concertation of the OBM.

Akkurt and DiFoggio fails to suggest alone, or in combination, the limations of “estimating with at least one processor a relative concentration of OBM with respect to the downhole fluid by processing the measurement values using a model correlating the measurement values with the relative concentration” as recited in claim 1 and “at least one processor configured to estimate a relative concentration of OBM with respect to the downhole fluid by processing the measurement values using a model correlating the measurement values with the relative concentration” as recited in claim 13.

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676